Citation Nr: 1023080	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz

INTRODUCTION

The Veteran served on active duty from February 1976 to March 
1976, May 1987 to November 1987, and November 2003 to 
September 2004. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which denied service connection for a 
left knee disability and granted the Veteran service 
connection for residuals of status post compression fracture 
at L4 (low back disability).  

The issue has been recharacterized to comport to the evidence 
of record.  

The Veteran testified before the undersigned Veterans Law 
Judge at a video-conference hearing at the RO in December 
2008.  A transcript of the hearing is of record.  

In January 2009 the Board remanded the Veteran's current 
claim for additional development.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left knee 
disability.  The Veteran contends that his left knee 
disability is due to a left knee injury during service, and 
also that it is related to his service-connected low back 
disability.  Specifically, the Veteran claims that he injured 
his left knee during a training exercise.  During his 
February 2005 VA examination the Veteran reported that during 
drills at night he fell and hit his left knee directly on the 
ground.  

The January 2009 Board remand instructed VA to obtain all 
available recent VA and/or private medical records concerning 
treatment received by the Veteran for his left knee and back, 
not already associated with the claims file, particularly 
those from a VA Medical Center (VAMC) referred to during the 
December 2008 hearing.  The Board remand also instructed that 
the Veteran was to be provided with a VA medical examination 
to determine the nature and etiology of his claimed left knee 
disability with the examiner first determining what, if any, 
disabilities exist with regard to the left knee, and opining 
as to any direct relationship between any current left knee 
disability and the claimed in-service left knee injury.  If 
no such link existed, the examiner was to provide specific 
comments as to any relationship between the Veteran's 
service-connected back disability and any current left knee 
disability.  

A VA examination was conducted in September 2009.  The 
examiner noted an impression of left knee strain super-
imposed on minimal medial compartment narrowing.  The 
examiner noted that she was unable to find documentation of 
the left knee injury in the claims file, and that she was 
unable to relate this specific issue to his service-connected 
back disability without resorting to mere speculation.  

The September 2009 VA examiner offered no opinion whether the 
Veteran's current left knee strain super-imposed on minimal 
medial compartment narrowing disability was related to the 
Veteran's in-service left knee injury as required by the 
January 2009 Board remand but, rather, determined that she 
could not find a left knee injury documented in the claim 
file.  

The Board finds the Veteran's claims regarding his left knee 
injury during service to be credible.  The Veteran is 
competent to report symptoms, such as knee pain resulting 
from a fall.  See Charles v. Principi, 16 Vet. App. 370 
(2002) (finding a veteran competent to testify to 
symptomatology capable of lay observation).  

Furthermore, with regard to the question of whether the 
Veteran's service-connected low back disability caused or 
aggravated his claimed left knee disability, no rationale was 
provided as to why the examiner was unable to provide an 
opinion regarding the etiology of the Veteran's claimed 
disability on a secondary basis.  Thus, the September 2009 VA 
examination is inadequate, because it is not based on 
clinical data or other rationale, and does not provide the 
required degree of medical certainty.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).  

Finally, the Board notes that a March 2009 letter from the 
AMC to the Veteran asked him to identify at which VAMC he was 
treated.  The Veteran does not appear to have responded to 
that request, however the RO made no attempted to obtain 
medical records from the VAMC in Seattle, Washington, which 
is where the Board hearing was conducted, or the VAMC in 
Vancouver, Washington, which is where the Veteran resides and 
has had treatment in 2009.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, a 
new VA examination must be provided to determine the nature 
and etiology of the Veteran's claimed left knee disability, 
and the RO must attempt to obtain the Veteran's VA and/or 
private treatment records.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify the VAMC he referred to during 
his December 2008 hearing, and any private 
medical facilities he received treatment 
at for his left knee.  Obtain all 
identified records.  If the Veteran fails 
to identify these records attempt to 
obtain treatment records from the VAMC in 
Seattle, Washington, and the Portland 
VAMC-Vancouver Campus.  Document all 
attempts to contact the Veteran and obtain 
records, and document negative responses.  
 
2.  Schedule the Veteran for a medical 
examination to determine the etiology of 
his claimed left knee disability.  All 
indicated tests and studies should be 
performed.  The examiner must provide the 
following opinions:

Is the Veteran's left knee disability at 
least as likely as not related to service?  
The examiner must accept as fact that the 
Veteran fell and stuck his left knee on 
the ground during service regardless of 
the fact that this is not reflected in his 
STRs.  The examiner must also note and 
discuss the February 2005 VA examination 
report of record, which notes that the 
Veteran was given a diagnosis of status 
post contusion and sprain of the left 
knee.  

If the examiner finds that the Veteran's 
left knee disability is not directly 
related to service, then is it at least as 
likely as not caused or aggravated by the 
Veteran's service-connected low back 
disability?  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  A detailed 
rationale for all medical opinions must be 
provided.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, issue a supplemental 
statement of the case (SSOC) containing 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


